Citation Nr: 0002547	
Decision Date: 02/02/00    Archive Date: 02/10/00

DOCKET NO.  92-05 409	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
compensation benefits in the amount of $10,335, to include 
the issue of the proper creation of the overpayment.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kathleen Reardon Fletcher, Associate Counsel



INTRODUCTION

The veteran served on active duty from April 1963 to October 
1964.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a May 1991 decision by the 
Committee on Waivers and Compromises of the San Juan, Puerto 
Rico RO, which denied the appellant's request for waiver of 
recovery of an overpayment of compensation benefits on the 
basis that recovery would not be against equity and good 
conscience.  This case was before the Board in January 1994 
and August 1996 when it was remanded for additional 
development.


REMAND

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) has concluded that it is improper to adjudicate an 
application for waiver without first determining the 
lawfulness of the debt asserted.  See Schaper v. Derwinski, 1 
Vet. App. 430 (1991).  Although this holding pertained to an 
overpayment under the loan guaranty program, the Board finds 
this sufficiently persuasive to warrant further adjudicative 
action. 

In the August 1996 Remand, the Board directed the RO to 
formally adjudicate the issue of whether the overpayment 
charged to the veteran was properly created.  The veteran was 
to be notified of the RO's determination and of his appellate 
rights.  In addition, the veteran was to be notified of his 
obligation on initiating an appeal of any adverse action.  
The April 1999 Supplemental Statement of the Case (SSOC) does 
not reflect that the RO formally adjudicated this issue.

Moreover, the August 1996 Remand directed the to RO 
readjudicate the issue of entitlement to waiver of recovery 
of the overpayment at issue, with consideration given to all 
applicable laws and regulations.  In the event that findings 
remained adverse to the veteran, he was to be furnished with 
a supplemental statement of the case containing all laws and 
regulations applicable to the issue of waiver set forth in 38 
U.S.C.A. § 5302 and 38 C.F.R. §§ 1.963, 1.965.  The Board 
notes that the April 1999 SSOC provided to the appellant did 
not contain the applicable law and regulations, particularly 
38 U.S.C.A. § 5302 and 38 C.F.R. §§ 1.963, 1.965.  According 
to 38 C.F.R. § 19.29, a statement of the case must be 
complete enough to allow the appellant to present written 
and/or oral arguments before the Board.  It must contain a 
summary of the applicable laws and regulations, with 
appropriate citations, a discussion of how such laws and 
regulations affect the determination, and the determination 
and reasons for the determination of the agency of original 
jurisdiction with respect to which disagreement has been 
expressed.  In the present case, it is evident that the SSOC 
is inadequate, as the RO failed to set forth the applicable 
laws and regulations.

In Stegall v. West, 11 Vet. App. 268 (1998), the Court held 
that a remand was necessary because the veteran's medical 
examination was inadequate, and because of the RO's failure 
to follow the Board's directives in a prior remand.  The 
Court further held that a remand by the Board confers on the 
veteran, as a matter of law, the right to compliance with the 
remand orders.  Id.  The Board regrets any further delay in 
this case.  In view of the RO' s failure to follow the 
directives in the August 1996 Remand, the Board concludes 
that additional development of the record is required prior 
to appellate disposition.  

Under the circumstances of this case, the Board has no 
recourse but to REMAND this case again to the RO for the 
following action:

1.  The RO should formally adjudicate the 
issue of whether the overpayment charged 
to the veteran was properly created.  The 
veteran should be notified of this 
determination and of his appellate 
rights.  In addition, the veteran should 
specifically be notified of his 
obligation on initiating an appeal of 
this action.

2.  Thereafter, the issue of entitlement 
to waiver of recovery of an overpayment 
should be reviewed by the RO.  If the 
claim continues to be denied, the RO 
should provide the appellant with a SSOC 
that accurately reflects the reasons for 
its decision and contains a recitation of 
the applicable laws and regulations 
insofar as claims for waiver of recovery 
of overpayments are concerned.  The SSOC 
should provide the pertinent laws and 
regulations, to include 38 U.S.C.A. 
§ 5302 (West 1991) and 38 C.F.R. 
§§ 1.963, 1.965 (1999), and a discussion 
of how each of the elements in these laws 
and regulations affected the RO's 
determination.  The appellant should be 
given the opportunity to respond to the 
SSOC.

Thereafter, the case should be returned to the Board, if in 
order.  The appellant has the right to submit additional 
evidence and argument on the matter that the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	C. W. SYMANSKI 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


